Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered December 13, 1994, convicting him of rape in the third degree (four counts) and sexual abuse in the second degree, upon a jury verdict, and imposing sentence, and (2) a purported judgment of the same court, rendered September 14, 1995.
Ordered that the judgment is affirmed; and it is further,
Ordered that the appeal from the purported judgment is dismissed, as the purported judgment is nothing more than a proceeding to cause the judgment rendered December 13, 1994, to be brought to execution.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the remarks by the prosecutor were fair comment on the evidence and constituted legitimate responses to the defense counsel’s summation (see, People v Galloway, 54 NY2d 396; see also, People v Ashwal, 39 NY2d 105).
Under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for ap*515pellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Miller, J. P., Copertino, Krausman and Florio, JJ., concur.